Case 4:20-cv-03700 Document 3 Filed on 03/04/21 in TXSD Page 1 of 5
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 04, 2021
                                                                                Nathan Ochsner, Clerk


                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       JESSE LEE DRONES,                § CIVIL ACTION NO.
       (TDCJ–CID #472216)               § 4:20-03700
                  Petitioner,           §
                                        §
                                        §
              vs.                       § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
       BOBBY LUMPKIN, et al,            §
                Respondents.            §

                      MEMORANDUM ON DISMISSAL

           The petition for a writ of habeas corpus under 28 USC § 2254
      filed by Petitioner Jesse Lee Drones is successive. Dkt 1. It is
      dismissed without prejudice.
           Drones is currently serving sentences imposed by a Texas
      state court. He recently filed a federal petition in 4:20-3719. Judge
      Sim Lake dismissed that petition, stating as follows:
                    Public records available from TDCJ reflect
               that Drones was convicted and sentenced to 35
               years’ imprisonment in three separate cases on
               December 30, 1987, for the following offenses
               committed in Harris County: burglary of a
               habitation with intent to commit sexual assault
               (Cause No. 488772); burglary of a habitation
               with intent to commit theft (Cause No.
               486204); and aggravated robbery with a deadly
               weapon (Cause No. 486228). See Texas
               Department of Criminal Justice - Offender
               Information,               available             at:
               https://offender.tdcj.texas.gov (last visited
               Nov. 16, 2020). Court records show that each
               of those sentences were entered against Drones
Case 4:20-cv-03700 Document 3 Filed on 03/04/21 in TXSD Page 2 of 5




             as the result of a guilty plea. See Drones v.
             Quarterman, Civil No. H-07-2462 (S.D. Tex.
             Aug. 23, 2007) (Docket Entry No. 3, pp. 1-2).
             Subsequently, Drones was convicted by a jury
             in Walker County and sentenced in 2002 to
             serve an additional 15 years̓ imprisonment for
             assault on a correctional officer (Cause No.
             20,028-C). See Drones v. Cockrell, Civil No. H-
             03-5191 (S.D. Tex. Feb. 14, 2005)(Docket
             Entry No. 13, pp. 3-4).
                  Drones has challenged each of these
             convictions previously under 28 U.S.C. § 2254,
             and each one has been upheld on federal habeas
             review. See Drones v. Quarterman, Civil No.
             H-07-2462 (S.D. Tex. Aug. 23, 2007) (Docket
             Entry No. 3, pp. 1-3) (summarizing the
             previous challenges to the convictions entered
             against Drones and dismissing the petition in
             that case as an unauthorized successive writ
             application).
                  ...
                  Court records reflect that, in 1997, Drones
             filed an unsuccessful habeas corpus petition to
             challenge his conviction for burglary of a
             habitation with intent to commit theft in Harris
             County Cause No. 486204, which was entered
             against him on the same day as the challenged
             conviction for aggravated robbery in Cause No.
             486228. See Drones v. Johnson, Civil No. H-
             97-2739 (S.D. Tex.). In that proceeding, Drones
             raised the following claims: (1) his guilty plea
             was the result of extortion, conspiracy, and a
             violation of the Hobbs Act; (2) his right to equal
             protection was violated by jury selection
             procedures; (3) he was not competent to enter
             a guilty plea; (4) he was not adequately
             admonished during his guilty plea proceeding;
             and (5) he was denied effective assistance of



                                       2
Case 4:20-cv-03700 Document 3 Filed on 03/04/21 in TXSD Page 3 of 5




               counsel. See id. (Docket Entry No. 11, pp. 2,
               24) (listing claims raised by Drones and
               recommending that relief be denied because
               none of them had merit).
                    Court records reflect that, since 1997,
               Drones has filed at least 40 other federal habeas
               corpus petitions in the district courts.[ ] Those
               records show that, in 2003, Drones challenged
               his 1987 conviction for aggravated robbery in
               Cause No. 486228 and his conviction for assault
               on a correctional officer in Cause No. 20,028-C
               in the same proceeding. See Drones v. Dretke,
               Civil No. H-03-5191 (S.D. Tex.). In that
               proceeding, the district court found that any
               claim concerning the 1987 aggravated robbery
               conviction in Cause No. 486228 was untimely
               and barred by the statute of limitations found in
               28 U.S.C. § 2244(d) (1). See id. (Docket Entry
               No. 13, pp. 2-3).
                    In 2019, Drones filed another petition to
               challenge his 1987 aggravated robbery
               conviction in Cause No. 486228. See Drones v.
               Davis, Civil No. H-19-0127 (S.D. Tex.). That
               proceeding was summarily dismissed as both
               successive and an abuse of the writ. See id.
               (Docket Entry No. 4, pp. 3-4).
                    ...
                    Based on his litigation history, the court
               concludes further that the Petition also qualifies
               as an abuse of the writ. As a result, Drones is
               required to seek authorization from the Fifth
               Circuit before this court can consider his
               Petition. Because there is no record that Drones
               has requested or received authorization to
               proceed from the Fifth Circuit, this action must
               be dismissed without prejudice for lack of
               jurisdiction.
      Drones v Lumpkin, 2020 WL 6888573, *1–3 (SD Tex).



                                         3
Case 4:20-cv-03700 Document 3 Filed on 03/04/21 in TXSD Page 4 of 5




           The current petition is hard to understand. He repeatedly
      mentions his conviction for aggravated robbery in Cause
      Number 486228. He complains of allegations of ineffective
      assistance of counsel and other due process violations. He
      provides portions of habeas corpus forms where he answers “yes”
      to nearly all of the questions. Dkt 1 at 6–9, 14, 16.
           A district court can consider of its own accord whether a
      habeas corpus petition is successive, thus depriving it of jurisdiction
      to proceed. Rodriguez v Johnson, 104 F3d 694, 697 n 1 (5th Cir
      1997) (citations omitted).
           28 USC § 2244(b)(3)(A) provides, “Before a second or
      successive application permitted by this section is filed in the
      district court, the applicant shall move in the appropriate court
      of appeals for an order authorizing the district court to consider
      the application.” Nothing in the record indicates that Drones
      obtained prior authorization from the United States Court of
      Appeals for the Fifth Circuit to file a successive petition. As such,
      this Court thus lacks jurisdiction to consider his claims.
           28 USC § 1631 authorizes federal courts to transfer civil
      actions to the appropriate court upon finding a want of
      jurisdiction, where it would then proceed as if originally filed
      there. Transfer is inappropriate here. The petition doesn’t seek
      permission to proceed on a successive petition. It instead seeks
      only substantive relief. Drones must make an appropriate filing
      directly with the Fifth Circuit to seek the requisite permission.
           Rule 11 of the Rules Governing Section 2254 Cases requires
      a district court to issue or deny a certificate of appealability when
      entering a final order that is adverse to the petitioner. A certificate
      of appealability will not issue unless the petitioner makes “a
      substantial showing of the denial of a constitutional right.” 28
      USC § 2253(c)(2). This requires a petitioner to demonstrate “‘that
      reasonable jurists would find the district court’s assessment of
      the constitutional claims debatable or wrong.’” Tennard v Dretke,
      542 US 274, 282 (2004), quoting Slack v McDaniel, 529 US 473,
      484 (2000). Where the court denies relief based on procedural
      grounds, the petitioner must show that “jurists of reason would
      find it debatable whether the petition states a valid claim of the
      denial of a constitutional right,” and that they “would find it



                                           4
Case 4:20-cv-03700 Document 3 Filed on 03/04/21 in TXSD Page 5 of 5




      debatable whether the district court was correct in its procedural
      ruling.” Slack, 529 US at 484.
           The Court concludes that jurists of reason would not debate
      whether any procedural ruling in this case was correct. Drones
      hasn’t made the necessary showing to obtain a certificate of
      appealability.
           The petition for a writ of habeas corpus under 28 USC § 2254
      filed by Jesse Lee Drones is DISMISSED WITHOUT PREJUDICE for
      lack of jurisdiction. Dkt 1.
           The constructive motion to proceed in forma pauperis is
      GRANTED. Dkt 1.
           Any other pending motions are DENIED AS MOOT.
           A certificate of appealability is DENIED.
           SO ORDERED.
           Signed on March 4, 2021, at Houston, Texas.

                                   ________________________
                                   Hon. Charles Eskridge
                                   United States District Judge




                                        5
